Citation Nr: 0317934	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  95-09 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	J. Carey Hill, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and L. T., M.D.




ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


REMAND

The veteran served on active duty from March 1951 to March 
1953.  The veteran died in April 1993.  The appellant is the 
veteran's widow.

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  Furnish the appellant and her 
representative the appropriate release of 
information forms in order to obtain copies 
of the hospitalization records from 
Hutchinson Medical Center and Memorial 
Hospital in addition to any VA and private 
medical records pertaining to treatment the 
veteran received for cardiovascular and 
peripheral vascular disease covering the 
period from March 1953 until the veteran's 
death, to include copies of the actual 
treatment records from Dr. R. L. Brown.  
Inform the appellant and her representative 
that pertinent records include those which 
contain blood pressure readings.

3.  Thereafter, make arrangements with the 
appropriate VA medical facility to have the 
veteran's claims file forwarded to the VA 
examiner who reviewed the veteran's records 
and rendered an opinion in August 2001 (if he 
is unavailable, then to another 
cardiovascular specialist).  Request the 
examiner, in an addendum, following a review 
of the records including any recently 
associated records, to comment on the 
clinical significance of the elevated blood 
pressure recorded in service during a 
November 1951 hospitalization and the 
elevated blood pressure and systolic murmurs 
recorded during a February 1952 
hospitalization as they relate to the post 
service elevated blood pressures first shown 
in 1957 and the subsequent diagnosis of 
hypertension.

A complete rationale for any opinion 
expressed should be included in the report. 

3.  Thereafter, the RO should re-adjudicate 
the claim.  If the benefit sought is not 
granted the appellant should be furnished a 
supplemental statement of the case and an 
opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's appeal.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




